Per Curiam.

The application here is in behalf of a creditor at large, not a judgment creditor. In Frazier v. Frazier, according to our recollection, the motion was in behalf of a judgment creditor. The case of Wiggins v. Armstrong, is analogous ; and the Chancellor, after examining all the cases, refused to grant the party relief, until he had completed his title at law, by judgment and execution. The power exercised by this Court, in staying executions and setting aside judgments, on the ground of fraud, is an equitable power; and if a Court of Chancery will not grant relief, except in favour of a judgment creditor, a fortiori, a Court of law cannot.
Motion denied.(b)

 Vide Hendricks v. Robinson, (2 Johns. Ch. Rep. 283.) Brinkerhoff v. Brown, Williams v. Brown, and M‘Dermutt v. Strong, (4 Johns. Ch. Rep. 671. 682. 687.) Spader v. Davis, (5 Johns. Ch. Rep. 280.) Brinkerhoff v. Marvin, (Id. 320.)